ROBERTS, Justice,
concurring.
I agree with the majority that the trial court did not apply the correct standard in determining whether appel*405lant should have been involuntarily committed under the Mental Health and Mental Retardation Act of 1966, Act of October 20, 1966, P.L. 96, §§ 101 et seq., 50 P.S. §§ 4401 et seq. (1969).
However, subsequent to the involuntary commitment proceedings here, the Legislature enacted the Mental Health Procedures Act of 1976, Act of July 9, 1976, §§ 101 et seq., 50 P.S. § 7101 et seq. Although I believe that the new statute may apply to appellant on appeal, I need express no opinion as to the proper disposition under the new statute. In my view on remand, the trial court should apply the Mental Health Procedures Act of 1976 in determining whether appellant should be involuntarily committed.